 



         

Exhibit 10.03
(WEST LOGO) [c04633c04633001.gif]

     
To:
  Joseph Scott Etzler
From:
  WSTC Comp. Committee
Date:
  March 13, 2006
 
   
Re:
  2006 Compensation Plan

 
Your 2006 compensation plan (“Plan Year”) for your employment as President for
Intercall, Inc. (the “Company”) for 2006 is as follows:

1.   Your base salary will be $425,000 per year.

2.   You may also receive additional bonuses pursuant to Paragraph 3 of your
Employment Agreement. The Company intends to calculate those bonuses as follows:

  a)   First, you will be eligible to receive a bonus based upon the Company’s
results (“Company Profitability Bonus”). The Company intends to calculate this
Company Profitability Bonus as follows:

  1)   The Target Company Profitability Bonus shall be $350,000.     2)   Each
cumulative quarter’s net operating income for the Company (“Plan Year Company
NOI”) will be compared to the cumulative budgeted net operating income for the
Company for the same period (“Company NOI Budget”).     3)   The percentage by
which the cumulative Plan Year Company NOI exceeds (i.e., a positive percentage)
or is less than (i.e., a negative percentage) the cumulative Company NOI Budget
shall be the “Company Profit Variance Percentage.”     4)   Each quarter’s
cumulative revenue for the Company (“Plan Year Company Revenue”) will be
compared to the cumulative budgeted revenue for the Company for the same period
(“Company Revenue Budget”).     5)   The percentage by which the cumulative Plan
Year Company Revenue exceeds (i.e., a positive percentage) or is less than
(i.e., a negative percentage) the cumulative Company Revenue Budget shall be the
“Company Revenue Variance Percentage.”     6)   The sum of one hundred
percentage points (100%), plus the product of (i) the average of the Company
Profit Variance Percentage and the Company Revenue Variance Percentage,
multiplied by (ii) three (3), is the “Company Bonus Factor.”     7)   The
product of the Company Bonus Factor and the Target Company Profitability Bonus,
less any amounts paid to you for prior Company Profitability Bonuses during the
Plan Year, will be paid to you in the month following each quarter end.

  b)   In no event shall the Company Profitability Bonus exceed $550,000.

3.   An additional bonus will be earned for reducing InterCall’s DSOs. You are
eligible for a one-time $25,000 bonus in the initial quarter in which
end-of-quarter reported DSOs are 53 days. You are eligible for an additional
one-time $25,000 bonus in the initial quarter in which end-of-quarter reported
DSOs are 50 days. The objective is 50 days or below by the end of 2006.

 



--------------------------------------------------------------------------------



 



4.   In addition, if West Corporation achieves its 2006 Net Income objective,
you will be eligible to receive an additional one-time bonus of $100,000. This
bonus is not to be combined or netted together with any other bonus set forth in
this agreement.

5.   All bonus calculations will be based upon the Company’s operations and will
not include profit and income derived from mergers, acquisitions, joint
ventures, stock buybacks, other non-operating income or loss, or financing
changes associated with such events unless specifically and individually
approved by West Corporation’s Compensation Committee

6.   At the discretion of executive management, you may also receive an
additional bonus based on your individual performance. This bonus is not to be
combined or netted together with any other bonus set forth in this agreement.

                  /s/ Joseph Scott Etzler       Employee – Joseph Scott Etzler 
       

 